— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered October 11, 1989, convicting him of robbery in the first degree (three counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
At trial, the People presented evidence that the defendant and three unapprehended accomplices held the victims at gunpoint while robbing them of their jewelry. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 91 AD2d 562, affd 60 NY2d 620, supra).
Contrary to the defendant’s contention, the People have satisfied their burden of disproving his alibi beyond a reasonable doubt (People v Victor, 62 NY2d 374). Although the defendant presented several alibi witnesses, it cannot be said that the trier-of-fact improperly discredited their testimony (see, People v Cobbs, 161 AD2d 723). Resolution of issues of credibility are primarily questions for the trier-of-fact. Its determination is entitled to great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88; see also, People v Cobbs, supra). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Rosenblatt, Miller and Copertino, JJ., concur.